Per Curiam, Edmonds, J.:

But that statute has received a different construction from the court. In Bolton v. Lawrence (7 Wend. 461), it was held not to affect the power of the court to allow an amendment where the question raised might have been presented on general demurrer, that is, Where it was matter of substance and not mere form. That is this case; and, as the affidavits show that the demurrer was put in in good faith, and the defendant has a defense on the merits, it will be proper to allow the amendment' on the usual terms.